Case 9:21-cv-80929-DMM Document 7 Entered on FLSD Docket 06/03/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                  CASE NO: 9:21-CV-80929-DMM

                                                       )
  TERRY TANNENBAUM,                                    )
  on his own behalf and on behalf of all others        )
  similarly situated,                                  )
                                                       )
         Plaintiffs,                                   )
                                                       )
  v.                                                   )
                                                       )
  CALIBER HOME LOANS, INC.,                            )
  a Delaware corporation,                              )
                                                       )
         Defendant.                                    )
                                                       )

             NOTICE OF APPEARANCE AS COUNSEL FOR DEFENDANT
       CALIBER HOME LOANS, INC. AND DESIGNATION OF E-MAIL ADDRESSES

         Please take notice that Dale A. Evans Jr. of Locke Lord LLP, hereby gives notice of

  appearance in this matter on behalf of defendant Caliber Home Loans, Inc.

         Please take further notice that e-mail addresses for service of all documents required or

  permitted to be served on all parties in this matter, are as follows:

                         Primary:        dale.evans@lockelord.com
                         Secondary:      tina.sullivan@lockelord.com
                                         autodocket@lockelord.com

         All pleadings and documents should hereafter be served by email upon all such

  designated email addresses.
Case 9:21-cv-80929-DMM Document 7 Entered on FLSD Docket 06/03/2021 Page 2 of 2




  Dated: June 3, 2021               By:/s/ Dale A. Evans Jr.
                                           Dale A. Evans Jr.
                                           Florida Bar Number: 98496
                                           LOCKE LORD LLP
                                           777 South Flagler Drive, Suite 215-East
                                           West Palm Beach, Florida 33401
                                           Telephone: 561-833-7700
                                           Facsimile: 561-655-8719
                                           dale.evans@lockelord.com

                                           Counsel for defendant Caliber Home Loans,
                                           Inc.


  92297536




                                     -2-
